Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	Claims 1-20 have been evaluated for Patent Subject Matter Eligibility (note MPEP 2106.04). According to Prong One of Step 2A, the “detecting’ and “determining” steps of independent claims 1, 11 and 16 are directed towards a judicial exception of an abstract idea (i.e. mental process). According to Prong Two of Step 2A, the judicial exception is integrated into the practical application of regulating warning messages about firmware updates that may discourage the user from performing the update (note paragraphs [0014]-[0015] of Applicant’s Specification). For example:
Claim 1 – “regulating providing a message warning about an impact of the change, wherein the regulating comprises: … allowing communication of the message based on the determination that the operating system binds operations to the trusted computing base measurements”

Claim 11 – “determine that the operating system is using the measurements and allow display of a firmware update warning message; or determine that the operating system is not using the measurements and do not display the firmware update warning message”

Claim 16 – “determine whether an operating system operation would be interrupted due to the operation being bound to a trusted platform module measurement; and in response to the determination that the operation would be interrupted, provide data to display an alert about an effect of the firmware being changed”

Since the judicial exception is integrated into a practical application, claims 1-20 qualify as eligible subject matter under 35 USC 101.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 11 and 16, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
Claim 1 – “regulating providing a message warning about an impact of the change, wherein the regulating comprises: … allowing communication of the message based on the determination that the operating system binds operations to the trusted computing base measurements”

Claim 11 – “determine that the operating system is using the measurements and allow display of a firmware update warning message; or determine that the operating system is not using the measurements and do not display the firmware update warning message”

Claim 16 – “determine whether an operating system operation would be interrupted due to the operation being bound to a trusted platform module measurement; and in response to the determination that the operation would be interrupted, provide data to display an alert about an effect of the firmware being changed”

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wicher et al. (U.S. Patent Application Publication 2019/0092105) teaches a system that can choose to silently update software without notifying the user if a hardware system is not supported by the system (note paragraph [0030]).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438